DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The Office acknowledges the Request for Continued Examination (RCE) filed 04 January 2022, in which: 
Claims 1-9 and 11-17 are currently pending.
Claims 1 and 9 are amended. 
Claims 10 and 18-19 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 11-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2006/0164382) in view of Ryu (US 2013/0232443), Gillespie (US 2002/0191029) and White (US 8,717,285).
With respect to claim 1 (Amended), Kulas teaches a display method in a portable terminal, comprising:
in a predetermined display mode, detecting a first motion vector of the portable terminal (Kulas: Fig. 13; Para. [0050] – [0051]);
calculating a second motion vector of a page currently displayed on a screen of the portable terminal based on the first motion vector of the portable terminal (Kulas: Para. [0056]; Figs. 3-6); and
controlling the page to move on the screen according to the calculated second motion vector (Kulas: Figs. 3-6; Paras. [0030] – [0032]).
Kulas fails to expressly disclose: 
when the page is moved to an edge of the page to be coincided with the boundary of the screen, performing a predetermined manner,
wherein the predetermined manner includes at least one of displaying prompt information, voice prompting, or highlighting the edge of the page coincided with the boundary of the screen.
However, Ryu discloses:
when the page is moved to an edge of the page to be coincided with the boundary of the screen (Ryu: Fig. 3, step S130 judges whether or not the edge of contents coincides with boundary of the screen), performing a predetermined manner [a voice prompting] (Ryu: Fig. 3, step S140 if the edge of contents is reached providing the user with a visual effect to alert the user that the edge of the information is reached),

Therefore, it would be obvious to one of ordinary skill in the art to modify the display method, as taught by Kulas, to incorporate alerting the user to the end of display content, as taught by Ryu, in order to effectively alert the user that the edge of the information is reached while scrolling through the information, providing the user with a new visual effect (Ryu: Paras. [0005] and [0008]).
While Ryu discloses effectively alerting the user that the edge of display contents is reached while scrolling by providing the user with a visual effect, however, fails to expressly disclose, the alert is a voice prompt.
However, Gillespie discloses: 
implementing an audible alert (Gillespie: Para. [0114], the use of a visual alert is analogous to the use of different sounds for audible alerts, and the touch screen may implement a mapping from standard sounds supplied by the operating system to standard color alerts).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display method, as taught by Kulas and Ryu, to incorporate an audible alert, as taught by Gillespie, in order to effectively alert a user depending on the setting of the device (Gillespie: Paras. [0114] – [0115]).
Kulas as modified by Ryu and Gillespie fails to expressly disclose:
detecting a touch operation performed on the screen and locking the page during continuing of the touch operation; and 
in response to the locking of the page, not detecting the first motion vector of the portable terminal or controlling the page to not move on the screen according to the calculated second motion vector.
However, White discloses:
detecting a touch operation performed on the screen and locking the page during continuing of the touch operation (White: Fig. 2, method 200 detects orientation changes 206 prior to determining an occurrence of a predetermined user touch input 220 at step 218); and 
in response to the locking of the page, not detecting the first motion vector of the portable terminal or controlling the page to not move on the screen according to the calculated second motion vector (White: Fig. 2, subsequent the detection of the predetermined user input 220 at step 218 the device engages an orientation lock, preventing the orientation of content on the display from changing).
Therefore, it would be obvious to one of ordinary skill in the art to modify the display method, as taught by Kulas, Ryu and Gillespie, to incorporate an orientation lock, as taught by White, in order to prevent undesired and inadvertent orientation changes (White: Col. 1, lines 5-21).

With respect to claim 2 (Original), the combination of Kulas as modified by Ryu, Gillespie and White teaches the display method of claim 1, further comprising:
when the portable terminal is in a predetermined state, controlling the portable terminal to enter the predetermined display mode (Kulas: Para. [0032], the motion mode can be triggered by speech recognition, by shaking the device, after a time interval, 

With respect to claim 3 (Original), the combination of Kulas as modified by Ryu, Gillespie and White teaches the display method of claim 2, wherein the predetermined state comprises the portable terminal not being translated in a predetermined direction (Kulas: Figs. 9-10; Para. [0045]).

With respect to claim 4 (Original), the combination of Kulas as modified by Ryu, Gillespie and White teaches the display method of claim 3, wherein the predetermined direction is a gravity direction (Kulas: Figs. 4-10; Para. [0031]).

With respect to claim 7 (Original), the combination of Kulas as modified by Ryu, Gillespie and White teaches the display method of claim 1, wherein a direction of the second motion vector is opposite to a direction of the first motion vector (Kulas: Figs. 7, a detected displacement of the display device moving in the right direction causes the web page 150 to move in the left direction by a corresponding amount calculated in the translation process).

With respect to claim 8 (Original), the combination of Kulas as modified by Ryu, Gillespie and White teaches the display method of claim 1, wherein the first motion vector and the second motion vector both comprise a moving vector, the moving vector comprises a moving distance in an X axis direction and a moving distance in a Y axis direction, and the X axis and Y axis are axes perpendicular to each other on a plane of the screen of the portable terminal (Kulas: Figs. 3-8; Paras. 
controlling the page to move in the X axis direction and/or in the Y axis direction according to the moving vector included in the second motion vector (Kulas: Figs. 3-6; claim 18, changing the image on the display screen in accordance with the movement in space of the display screen).
Apparatus claims (9, 11, 12, 13, 16 & 17) are drawn to the apparatus corresponding to the method of using same as claimed in claims (1, 2, 3, 4, 7 & 8).  Therefore apparatus claims (9, 11, 12, 13, 16 & 17) correspond to method claims (1, 2, 3, 4, 7 & 8), and are rejected for the same reasons of obviousness as used above.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulas as modified by Ryu, Gillespie and White, as applied to claims 1-4, 7-9, 11-13, 16 and 17 above, and further in view of Johnson (US 2012/0038675).
With respect to claim 5 (Original), the combination of Kulas as modified by Ryu, Gillespie and White teaches the display method of claim 2, wherein the controlling of the portable terminal to enter the predetermined display mode comprises:
when the portable terminal is in the predetermined state, and the page is a predetermined page, controlling the portable terminal to enter the predetermined display mode (Kulas: Figs. 8-9; Paras. [0032], [0035] – [0037], causing an image zoom display effect in response to a predetermined operation of the device; executing a predetermined display mode in response to predetermined operation of the device or when predetermined content is accessed).

determining a displacement detected by a distance sensor in order to transition the display device into a predetermined display mode.
However, Johnson discloses:
a prepositive distance sensor of the portable terminal detects that a distance between an object located in front of the portable terminal (Johnson: Fig. 1; Para. [0037], method 520 performing a specific action based on proximity between the users head and the planar display), and the portable terminal is smaller than a predetermined value causing the portable terminal to enter the predetermined display mode (Johnson: Paras. [0017], [0028]; Fig. 5, automatically activating zoom functionality based in part on distance between a device and an object).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the display method, as taught by Kulas, to incorporate sensing circuitry for sensing a distance between a user and a device, as taught by Johnson, in order to automatically activate zooming functionality (Johnson: Para. [0016]).

With respect to claim 6 (Original), the combination of Kulas as modified by Ryu, Gillespie, White and Johnson teaches the display method of claim 5, wherein the predetermined page comprises a page for editing and/or browsing (Kulas: Para. [0032]; Fig. 3, predetermined content as a web page 150 of a web browser).

Apparatus claims (14 & 15) are drawn to the apparatus corresponding to the method of using same as claimed in claims (5 & 6).  Therefore apparatus claims (14 & 

Response to Arguments/Amendments/Remarks
Applicant’s arguments with respect to claims 1-9 and 11-17 have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN EARLES whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday - Thursday at 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.